DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 26 October 2021.

Regarding Previous Claim Objections
Previous objection to claims 3-5, 14, 17-19, 28-30 has been withdrawn in view of the amendments to the objected claims.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claims 8-9 and 22-23 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 1-30 has been withdrawn in view of the amendment to the rejected claims.

Allowable Subject Matter
Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the combination of the following limitations: “wherein the set of identifier values define a hierarchical addressing space in which each of the one or more identifier values points to a format or feature while each of the one or more extension field inclusion values defines a vertical extension that branches out to another extension field value or another format or feature, wherein at least two vertical extensions in the hierarchical addressing space use at least one shared format or feature”.

Regarding claims 12, 15, 26, these claims are also allowed as they incorporate limitations similar to those set forth in independent claim 1.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to 

1.	Das et al. US Patent Application Publication No. 2010/0226315 teaches scalable header extension.

2.	Ulupinar et al. US Patent Application Publication No. 2010/0103865 teaches header compression for cell relay communications.

3.	Tremblay et al. US Patent Application Publication No. 2010/0111086 teaches multicast and bidirectional unicast signaling in single root multipoint services using rsvp-te.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 

February 8, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633